Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.

Information Disclosure Statement
The information disclosure statements (IDS) are being considered by the examiner.
Claim Objections
Claims 10 and 13 are objected to because of the following informalities:  “the user device” lacks proper antecedent basis. Additionally, claims 2, 10, and 18 recite “a user device”  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  it appears claim 10 should depend from claim 9.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  it appears claim 13 should depend from claim 12.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the user device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Additionally, later recitation of “a user device” in claim 2 renders the scope indefinite since it is unclear if this is meant to refer to the same user device or another.
Claims 9-10 and 17-18 are similarly indistinct.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2021/0379758).

Regarding claim 1:
Chu teaches a method performed by one or more computers, the method comprising: 
receiving, from the user device by a skill template distribution system, a selection of an available skill template (user selects a model via user interface, see at least ¶0120-0123, ¶0133); 
providing, by the skill template distribution system, a skill template, wherein the skill template comprises information representing a state machine of one or more tasks, and wherein the skill template specifies which of the one or more tasks are demonstration subtasks requiring local demonstration data (interactive learning template, see at least ¶0165-0166); 
receiving, by the skill template distribution system, local demonstration data for a demonstration subtask of the skill template (see at least ¶0165-0169); 
training a machine learning model for the demonstration subtask using the local demonstration data to generate learned parameter values (see at least ¶0052, ¶0093, ¶0124); and 
providing the learned parameter values and a base control policy for the demonstration subtask (see at least ¶0168-0169).
Chu further teaches the system comprising a user interface for interacting and verifying training data and models (see at least ¶0139, ¶0172, ¶0192).
Chu doesn’t explicitly say the parameter values and control policy are provided to a user.

It would have been an obvious matter of design choice to one of ordinary skill in the art at the time of the invention to modify the robot training system and method as taught by Chu by providing the parameter values and control policy on the user interface in order to verify training data and modify if necessary. 

Regarding claim 2:
Chu teaches the limitations as in claim 1. Chu teaches the robotic device prompting a user to select a model. Chu does not explicitly teach the user requesting available models. 
It would have been an obvious matter of design choice to one of ordinary skill in the art at the time of the invention, to allow a user to initiate model selection of a model or template in order to allow an operator to begin training the robot in a task without requiring the robot to request user input.

Regarding claim 3:
Chu teaches the limitations as in claim 2 above. Chu does not explicitly teach specifying a particular robot type or model. Chu does further teach a network of a plurality of robotic devices and computing devices (see at least Fig. 1, ¶0059-0060).
It would have been obvious to one of ordinary skill at the time of the invention, that in implementing the method as taught by Chu on the network of robotic devices as taught by Chu, some selection of the particular robot would occur in order to properly identify which robot the user would like to train.

Regarding claim 4:
Chu further teaches receiving, from a skill template developer, a new skill template generated by the skill template developer; and adding the new skill template to a collection of available skills, wherein the selection of the available skill template comprises a selection of the new skill template generated by the skill template developer (see at least ¶0169-0170).

Regarding claim 5:
Chu further teaches wherein the skill template developer is an entity that is unaffiliated with the skill template distribution system or an organization owning the user device (see at least ¶0169).

Regarding claim 6:
Chu further teaches 6. The method of claim 1, wherein the user device is located in a facility having a robot, and wherein the local demonstration data is data that was captured by demonstrating to the robot how to perform demonstration subtasks of the selected skill template (see at least ¶0052).

Regarding claim 7:
Chu further teaches wherein training the skill template is performed in a training system that is unaffiliated with the facility having the robot (see at least ¶0169).

Regarding claim 8:
Chu further teaches wherein the base control policy is generated by the training system that is unaffiliated with the facility having the robot  (see at least ¶0169).

Regarding claims 9-20, Chu teaches a system and computer readable medium performing the method as in claims 1-8 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Rink/           Primary Examiner, Art Unit 3664